Citation Nr: 9901520	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  95-34 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office in Wichita, Kansas (RO) which continued a denial of 
entitlement to a permanent and total disability rating for 
pension purposes.

The veteran appealed the decision to the Board which remanded 
the case to the RO in May 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veterans claim the RO 
returned the case to the Board for further appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO improperly denied the 
benefit sought on appeal. The veteran further asserts that he 
is unemployable because of his various disabilities and that 
he is therefore entitled to a permanent and total disability 
rating for pension purposes.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
veterans claim of entitlement to a permanent and total 
disability rating for pension purposes.


FINDINGS OF FACT

1.  The record contains all evidence necessary for an 
equitable disposition of the veterans appeal.

2.  The veteran was born in October 1950; he completed four 
years of college education and last worked in 1994; his 
educational background and work experience involved primarily 
commercial art.

3.  The veterans principal disabilities are a personality 
disorder with history of traumatic encephalopathy and a fixed 
flexion deformity of right third finger.

4.  The veterans disabilities permanently preclude him from 
engaging in all forms of substantially gainful employment 
consistent with his age, education and work experience.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim is well grounded because it is not implausible when 
viewed in a light most favorable to the veteran.  See 38 
U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required pursuant to 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. at 81; Littke v. Derwinski, 
1 Vet. App. 90, 91 (1990).

A permanently and totally disabled veteran who served for at 
least 90 days during a period of war and whose nonservice-
connected disabilities are not the result of the veterans 
own willful misconduct is entitled to a disability pension.  
38 U.S.C.A. § 1521(a) (West 1991).  A veteran may establish 
entitlement to a total disability pension pursuant to any of 
three analyses.

First, a veteran may demonstrate a permanent impairment so 
severe as to render an average person incapable of 
following a substantially gainful occupation.  38 U.S.C.A. § 
1502 (West 1991).  Under this analysis each of the veterans 
disabilities are rated under the applicable diagnostic code 
of the VA Schedule For Rating Disabilities.  The ratings then 
are combined.  A veteran with combined schedular evaluation 
of 100 percent is permanently and totally disabled and 
entitled to a disability pension.  38 C.F.R. §§ 3.340, 4.15 
(1998).  In addition, a veteran who demonstrates permanent 
loss of the use of both hands or both feet, or of one hand 
and one foot, or of the sight of both eyes, who becomes 
permanently helpless or bedridden, or who demonstrates 
certain congenital, developmental, hereditary or other 
familial conditions and disabilities requiring indefinite 
hospitalization is permanently and totally disabled for 
pension purposes.  38 C.F.R. § 3.342, 4.15 (1998).

A veteran also may establish permanent and total disability 
even without a 100 percent combined schedular evaluation by 
showing a permanent impairment which precludes the veteran 
from substantially gainful employment.  38 U.S.C.A. § 1502 
(West 1991); 38 C.F.R. § 4.17 (1998).  This analysis 
contemplates a more individualized (as distinguished from 
average person) review of the severity and effect of each 
of a veterans disabilities.  To be found permanently and 
totally disabled under this analysis a veteran with a single 
disability must have a disability rating of at least 60 
percent.  A veteran with two or more disabilities must have a 
combined disability rating of at least 70 percent and at 
least one disability with a minimum 40 percent rating.  A 
veteran found to be permanently and totally disabled under 
this standard is entitled to a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(1998).

Finally, a veteran may be entitled to a permanent and total 
disability pension under an extra-schedular analysis upon a 
showing that the veteran is unemployable because of 
disability, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1998).

In this case, the RO has assigned a combined 50 percent 
evaluation for the veterans nonservice-connected 
disabilities.  See 38 C.F.R. § 4.25 (1998).  These 
disabilities are as follows: a personality disorder with 
history of traumatic encephalopathy, currently evaluated as 
30 percent disabling; residuals of a right thumb fracture and 
fixed flexion deformity of right third finger (major), 
currently evaluated as 30 percent disabling; and loss of 
right eye vision, hepatitis C, a right leg shrapnel wound, 
post-traumatic stress disorder and residuals of a fractured 
ankle, all currently evaluated as zero percent disabling.

In reviewing the evidence of record the Board finds support 
for granting the veteran entitlement to a permanent and total 
disability rating for pension purposes under an extra-
schedular analysis.  38 C.F.R. §§ 3.321(b)(2); 4.17(b)(1998).

The veterans service personnel records disclose that his 
birthdate is in October, 1950.  VA educational assistance 
allowance records associated with the veterans claims file 
disclose that the veteran attended about four years of 
university commercial art and design courses.

VA hospital records from October 1981 disclose that the 
veteran was treated for multiple abrasions to his forehead 
and scalp as a result of an accident in which the veterans 
car was struck by a train.  Upon VA examination in April 1990 
the examiner noted what appeared to be the early stages of 
organic brain disease.  Upon VA examination in October 1995 
the examiner acknowledged the veterans history of accidental 
head trauma and provided a diagnosis including dementia 
secondary to multiple head traumas, organic brain syndrome 
and encephalopathy.  The examiner further noted that the 
veterans organic brain damage was manifested by attention, 
concentration and intellectual dysfunction.  Specifically, 
the examiner noted that testing revealed a moderate to severe 
attention and concentration disability which, in an 
employment context, could create a situation in which the 
veterans boss would accuse him of not paying attention.  In 
addition, the examiner found evidence of intellectual 
impairment that resulted in problem-solving deficiencies and 
an impaired ability to learn from mistakes.  The examiner 
described the veterans performance on one diagnostic test of 
intellectual functioning as indicative of severe impairment.  
Upon a VA examination in November 1995 the examiners 
diagnoses included prior histories of head trauma and post-
traumatic encephalopathy and also noted that the veterans 
concentration appeared decreased.

VA hospital records from September 1994 disclose that the 
veteran underwent surgery on his right middle finger after he 
was bitten on the right palm by a poisonous spider.  Upon a 
VA examination in May 1995 the examiner found the veteran to 
be right handed and noted a diagnosis of non-use of right 
third finger with fixed flexion deformity of 45 degrees 
secondary to surgery for a 1994 spider bite.  The examiner 
further noted objective findings that the right third finger 
was rigid with no motion, flexion or extension and a weak 
right hand grip.  This diagnosis also followed a January 1986 
VA examination in which the examiner further noted that the 
veterans functional defects included minimal right hand 
pinch grip and no right fist grip.  Photographs of the 
veterans right hand associated with the claims file 
graphically illustrate the veterans right hand disability.

At his RO hearing in September 1995 the veteran testified 
that his inability to grip with his right hand prevented him 
from working.  The veteran explained that before the spider 
bite and the resulting surgeries his college art training 
qualified him for a wide ranging arts-related career that 
included employment as an art instructor, commercial graphic 
designer and remodeler.  The veteran, who is right handed, 
also testified that after his surgery he had accepted various 
art-related employment that he thought he could perform with 
one hand.  However, he found that after a few hours he was 
unable to continue and that other private employers were 
unwilling to pay for a one-handed worker.  The veteran also 
testified as to the increasingly debilitating affects of his 
encephalopathy and dementia on his concentration, and his 
decreasing ability to attend to the ordinary details of 
everyday life.  Accordingly, the veteran reported that he was 
unemployed since 1994 and that he had no prospects for 
finding work.

The Board recognizes that the veteran has a substantial 
history of drug and alcohol abuse.  However, the Board finds 
that the disabilities discussed herein cannot be directly 
related to willful misconduct.  It is clear from the record 
that other disabilities render the veteran unable to perform 
the work for which he is trained and with which he is 
experienced.  There is no indication that either the organic 
brain disability or right hand disability are susceptible of 
treatment and remediation.  The Board further finds that the 
totality of the evidence supports a conclusion that the 
veterans disabilities are of such an exceptional and unusual 
nature as to warrant extraschedular consideration.  See 38 
C.F.R. §3.321.  Therefore, after resolving all reasonable 
doubt in the veterans favor the Board finds that the 
veterans disabilities render him unemployable.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
